Hamilton App. No. C-980060. This cause is pending before the court as a discretionary appeal and claimed appeal of right from the Court of Appeals for Hamilton County. On July 20, 1998, appellee filed a document titled “Motion to Dismiss Appeal.” The motion to dismiss is, in substance, a response to appellant’s memorandum in support of jurisdiction and, as such, is untimely. Whereas S.Ct.Prac.R. XIV(1)(C) prohibits the untimely filing of a document.
IT IS ORDERED by the court, sua sponte, that appellee’s document titled “Motion to Dismiss Appeal” be, and hereby is, stricken.